DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-22 are cancelled.  New claims 32-44 are added.  Claims 23-44 are pending in the instant application.  

Priority
This application is a National Phase Application U.S. National Phase of PCT/US2017/022753, filed March 16, 2017, which claims priority pursuant to 35 U.S.C. § 119(e) to United States Provisional Patent Application Serial Number 62/309,098 filed March 16, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 09/13/2018, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election without traverse of Group III (claims 23-44) in the reply filed on 05/06/2021 is acknowledged.   

Status of the Claims
Claims 23-44 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 23 is drawn to an ion pump comprising: an analyte compartment for receiving a mixture including a first ionic species and a second ionic species in a liquid medium; and a first ion collection compartment in ionic communication with the analyte compartment via a layer of inorganic nanoparticles having a Seebeck coefficient sufficient to transport the first ionic species from the analyte compartment to the first ion collection compartment in the presence of a thermal gradient. The phrase “a layer of inorganic nanoparticles having a Seebeck coefficient sufficient to transport the first ionic species from the analyte compartment to the first ion collection compartment in the presence of a thermal gradient” is a functional language, which describes what the layer of inorganic nanoparticles intend to do, but not what the layer of inorganic nanoparticles is, wherein said layer of inorganic nanoparticles having a Seebeck coefficient sufficient to transport the first ionic species from the analyte compartment to the first ion collection compartment in the presence of a thermal gradient.  
The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). See MPEP§2173.05(g). One skilled in the art does not fully sufficient to transport the first ionic species from the analyte compartment to the first ion collection compartment in the presence of a thermal gradient”.  In addition, “sufficient” is a relative term, and subject to subjective interpretation.  Therefore, metes and bounds of claim 23 are not clear.  Claims 24-44 depending on rejected claim 23 are rejected, accordingly.  

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 29 defines the ion pump wherein the hydrophilic region extends into the first ion collection compartment and the hydrophobic region extends into the second ion collection compartment.   However, according to Applicant’s specification at page 8, 2nd paragraph, the ion pump having the configuration of FIG. 3 was constructed with a layer of MoS2, wherein the MoS2 was hydrophobic 2H in the first ion collection compartment and hydrophilic 1T in the second ion collection compartment.  Claim 29 seems to contradict with the description of Applicant’s specification because it is not clear whether the first ion collection compartment MoS2 2H is a hydrophobic 2H (specification) or a hydrophilic region (claim 29); and the second ion collection compartment MoS2 1T is a hydrophilic (specification) or a hydrophobic region (claim 29)?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-44 are rejected under 35 U.S.C. 103 as being unpatentable over Acerce et al., Nature Nanotechnology, vol. 10, no. 4, March 23, 2015 (2015-03-23), p. 313-318; Heiranian et al., Nature Communications, vol. 6, October 14, 2015, p.8616; Li et al., ACS NANO, vol. 10, no. 2, February 23, 2016 (2016-02-23), p.1829-1835; Goloveshkin et al., Langmuir, vol. 31, no. 32, August 18, 2015 (2015-08-18), p. 8953-8960;  US2004/187905 A1 to Pierre et al. (“the `905 Pierre”) September 30, 2004 (2004-09-30); and Buscema et al.,  NANO LETTERS, vol. 13, no. 2, February 13, 2013 (2013-02-13), p.358-363.
Applicants’ claim 23 is drawn to an ion pump comprising: an analyte compartment for receiving a mixture including a first ionic species and a second ionic species in a liquid medium; and a first ion collection compartment in ionic communication with the analyte compartment via a layer of inorganic nanoparticles having a Seebeck coefficient sufficient to transport the first ionic species from the analyte compartment to the first ion collection compartment in the presence of a thermal gradient. 
et al. discloses 1T phase MoS2 nanosheets employed as super-capacitors electrode materials (Abstract). The MoS2 1T phase is metallic, while the 2H phase is conducting. The 1T phase MoS2 is hydrophilic and 107 time more conductive than the semiconducting 2H phase (page 313, left-hand column, Fig. 1). The electrochemical properties of the MoS2 nanosheets are studied in different electrolytes and it was found that the metallic 1T phase may intercalate alkaline ions (page 313, right-hand column, last paragraph - page 314, left-hand column, Fig. 2) and also it may operate in non-aqueous organic electrolytes (Fig. 3).

 Heiranian et al. discloses the molecular dynamics simulations process of water desalination with a nanoporous, single-layer MoS2 (page 2). Heiranian et al also discloses that other chalcogenides were investigated as membrane materials for water desalination (page 5, left-hand column).
Li et al. discloses a tunable, strain-controlled nanoporous MoS2 filter for water desalination (Abstract). The size of the pores is tuned via the strain applied to the layer (Figs. 1-3).
Although in Heiranian et al. and Li et al., the Seebeck coefficient is not explicitly determined, it is shown that the materials may be employed as ion separation media.
Goloveshkin et al. discloses 1T-MoS2 sheets stabilized by imidazolium molecules in self-assembling hetero-layered nanocrystals. The obtained particles have a flake-like form, a lamellar shape as determined by TEM (Abstract, page 8954, right-hand column, Figures 1,2).
Although in Goloveshkin et al., the Seebeck coefficient is not explicitly determined, it is shown that the materials may be employed as ion separation media.
The `905 Pierre discloses thermoelectric nanogranular materials with an enhanced Seebeck coefficient (claims 1-7), including metal transition chalcogenides such as PbSe, PbS, SnTe, and SnSe compounds and their solid solutions or Bi2Te3, Bi2Se3, Sb2Te3 and Sb3Se3 compounds and their solid solutions, or BiSb alloys ([0016]). Figure 2 shows the 
Buscema et al. discloses single-layer MoS2 with a tunable photothermoelectric effect with large values of Seebeck coefficient which may be tuned by applying an external electric filed to values between 4x102 and 1x105 pV/K (Abstract). The single layer MoS2 may be employed new application such as thermal energy harvesting and thermoelectric nanodevices (page 362, right -hand column). The material of Buscema et al. will also be suitable to be employed as ions separation media.

In the view of documents listed above as a whole, claim 23 would have been obvious.   Therefore, claim 23 is not inventive.  The technical features of the dependent claims 23-44 are also disclosed in the cited documents as indicated in the cited passages. Any of the remaining features of said claims would be obvious to one ordinary skilled in the art as suggested.  Therefore, claims 23-44 are rejected.  


Conclusions
Claims 23-44 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731